IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1394
                                  Filed May 25, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NICOLE ANN SIDERS,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Lawrence P.

McLellan, Judge.



       A defendant appeals her prison sentence imposed following her guilty plea

to possession of a controlled substance. AFFIRMED.



       Alexandra D. Frazier of R.J. Hudson Law Firm, P.C., West Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



       Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                        2


TABOR, Presiding Judge.

      Nicole Siders appeals her prison term not to exceed fifteen years, with a

mandatory minimum of three years, following her guilty plea to possession of

methadone, third offense, as an habitual offender, in violation of Iowa Code

section 124.401(5) (2015). She argues the district court abused its discretion by

imposing incarceration and contends probation or placement in a women’s

residential facility would have been a more fitting sentence. Because we find no

abuse of discretion, we affirm her sentence.

I.    Background Facts and Proceedings

      On February 15, 2015, Des Moines Police Officer Nick Lloyd was working

off duty, but in full uniform, at Wal-Mart on Southeast 14th Street in Des Moines.

A loss prevention employee informed Officer Lloyd that Siders had left the store

without paying for $27.40 worth of items. Siders hopped into a car and said, “Go,

go, go” to the driver, who sped out of the parking lot.      When Officer Lloyd

stopped the vehicle, he discovered two children in the backseat. He also smelled

an odor of marijuana coming from inside the car.         After taking Siders into

custody, authorities searched her purse, finding a prescription bottle holding

methadone pills. The bottle did not have a label, and Siders did not have a

prescription. The purse also contained loose pills determined to be alprazolam

and amphetamine.

      On March 27, 2015, the State charged Siders by trial information with

three counts of possession of a controlled substance and one count of unlawful

possession of a prescription drug, in violation of Iowa Code section 155A.21.
                                           3


          On June 10, 2015, Siders entered a plea of guilty to possession of

methadone, third offense, as an habitual offender.          In exchange, the State

agreed to dismiss the other counts, and the parties we free to argue for the

appropriate sentence. At the sentencing hearing on August 18, 2015, the court

imposed a period of incarceration not to exceed fifteen years, with a mandatory

minimum of three years. Siders now appeals.

II.       Analysis

          Siders advances a single claim: the sentencing court abused its discretion

in denying her request for probation. Siders contends the court did not give

appropriate weight to her family circumstances. The Iowa Department of Human

Services (DHS) removed her two children from her care as a result of the

underlying incident; she believes placing her on probation or in a women’s

residential facility would have allowed her to continue services through DHS,

including supervised visitation.

          We review sentencing decisions for an abuse of discretion. See State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002). When the district court imposes a

sentence within the statutory limits, it is “cloaked with a strong presumption in its

favor.”    Id.   Siders’s sentence is within the statutory limits.   See Iowa Code

§ 902.9(1)(c).

          A sentencing court must weigh the nature of the offense and attending

circumstances, the defendant’s age, character, propensity, and chances of

reform. Formaro, 638 N.W.2d at 725. And before suspending sentence, the

court must consider the defendant’s prior record of convictions, employment

status, family circumstances, and any other relevant factors from Iowa Code
                                          4

section 907.5. Id. The district court took into account all of those circumstances

in reaching its decision here. The court reviewed the presentence investigation

report, as well as materials compiled by defense counsel showing his client’s

progress in addressing her drug addiction.         The court expressly mentioned

Siders’s family circumstances, the nature of her offense, and her history of

substance abuse. The record shows Siders had previously been on probation

nine times and had a long criminal record, including prior drug convictions.

       While the court did not directly refer to Siders’s ability to have visitation

with her children, a court is not required to specifically acknowledge each claim

of mitigation. See State v. Boltz, 542 N.W.2d 9, 11 (Iowa 1995) (‘[T]he failure to

acknowledge a particular sentencing circumstance does not necessarily mean it

was not considered.”). The court emphasized its main goal was to maximize

Siders’s opportunity for rehabilitation, telling her: “[Y]ou need to focus on yourself

and get the assistance you need to really overcome this addiction. And the

programs at the Iowa Correctional Institute for Women have these programs.”

       When rejecting Siders’s request for probation, the court reasoned:

       There are many pressures that are facing you, and the court feels
       that if I place you on probation, that without the structured
       environment of the institution, you’re probably not going to
       successfully complete that. And the court does not feel at this time
       that you are equipped to handle that.

On this record, Siders cannot overcome the presumption that the sentencing

court acted within its discretion.

       Siders also claims the district court failed to satisfy Iowa Code section

901.5(9)(a), which requires a public announcement that the maximum term of

incarceration may be reduced based on the defendant’s statutory earned time,
                                              5


work credit, and program credits.1 The purpose of section 901.5(9) is to “inform

the public of the true dimension of the sentence.” State v. Johnson, 513 N.W.2d

717, 720 (Iowa 1994).          “While the court’s responsibility to comply with this

directive is essential to that goal, it serves no function in imparting information to

the defendant that is necessary for a valid plea and sentencing.”             Id.   Any

omission by the district court does not entitled Siders to a new sentencing

hearing.

          Siders closes her brief with a one-sentence argument that during her plea

hearing “neither the State nor the court expressly informed the defendant of the

minimum sentence that could be imposed.”               Although making this assertion,

Siders does not challenge the validity of her guilty plea. In any regard, the plea

record reveals she was informed “prior to being eligible for parole, you will be

required to serve a mandatory three years,” and then she confirmed her desire to

enter a guilty plea.

          Finding, no abuse of discretion or other error in the imposition of Siders’s

prison sentence, we affirm.

          AFFIRMED.




1
    The written sentencing order informed Siders of the possible reduction.